Citation Nr: 9909145	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and February 1996 rating 
decisions by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 1998 the Board remanded the case to the RO for 
additional development.

In December 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that additional issues have been raised as to 
whether an earlier rating decision involved clear and 
unmistakable error and whether new and material evidence was 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In April 1973 the RO denied entitlement to service 
connection for the residuals of a back injury; the veteran 
did not appeal.

2.  The evidence submitted since the April 1973 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration.

3.  The veteran has not provided competent medical evidence 
demonstrating that his present back disabilities are related 
to a back injury incurred during active service.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision, which denied entitlement 
to service connection for the residuals of a back injury, is 
final.  38 U.S.C.A. § 4005 (West 1970); 38 C.F.R. § 19.153 
(1972); (currently 38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the April 1973 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for the residuals of a 
back injury is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In January 1972 and again in April 1973, the RO denied 
entitlement to service connection for the residuals of a back 
injury.  The veteran was notified by correspondence dated May 
1, 1973, but did not appeal.  Therefore, the April 1973 
rating decision is final.  38 U.S.C.A. § 4005 (West 1970); 
38 C.F.R. § 19.153 (1972); (currently 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in April 1973 includes information which 
bears directly and substantially upon specific matters under 
consideration.  The Board notes that the rating decision, in 
essence, stated the claim was denied because the evidence did 
not demonstrate a chronic back disorder was incurred in 
service or the existence of a back disability related to 
service.  

However, evidence added to the record since the April 1973 
decision includes service records, statements and personal 
hearing testimony in support of the claim, and post-service 
medical records.  The Board notes that private medical 
records show present back disabilities including early disc 
degeneration and disc herniation to the lumbar spine.

The Board finds that the evidence added to the record is 
"new" since it was not available for review in April 1973, 
and that it is "material" since it bears directly upon a 
matter which was a basis of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the evidence is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  These matters are 
addressed in the following section of this decision.


Service Connection Claim
Background

Service medical records show that in March 1970 the veteran 
complained of lower abdominal pain with radiation to the left 
flank and back.  There was slight tenderness to the left 
lower quadrant.  The diagnosis was conversion reaction.  
Record show that during his December 1970 separation 
examination the veteran reported back trouble.  Examination 
at that time revealed a normal clinical evaluation of the 
spine.

Service records report the veteran served one year and 29 
days in the Republic of Vietnam.  The veteran's Form DD 214 
includes decorations and awards, but none indicative of 
combat.

In a February 1971 application for VA benefits the veteran 
reported a back injury and treatment in October 1970.  In a 
statement in support of the claim received by the RO in March 
1972, the veteran described a fall while working from a 
ladder on a cable 35 feet high with subsequent back and hip 
pain.  He stated he underwent x-ray examination and was 
hospitalized for 2 days.  He reported the doctor in charge at 
that time felt there was nothing wrong with him and would not 
approve a subordinate doctor's request to transfer the 
veteran to Japan for additional treatment.

Private medical records dated in November 1993 included a 
magnetic resonance imaging (MRI) study with findings 
consistent with disc herniation at L5-L6 on the left with 
associated disc desiccation.  An addendum noted a predominate 
site of disc protrusion at L6-S1 in midline and the left 
paramedian.  In a December 1993 patient history report the 
veteran noted the onset of symptoms, including back pain, in 
August 1993 after unplugging a refrigerator at work.  A 
December 1993 initial medical report shows the veteran 
reported a history of low back pain with radiation to the 
left lower extremity and that in August 1993 he was thrown 
against a wall when he received a shock while pulling out a 
refrigerator.  The diagnoses included disc herniation at L5-
L6 with left lower extremity radiculopathy.

A January 1994 private hospital discharge summary noted a 
medical history including a long standing history of low back 
pain radiating to the left lower extremity, which had 
increased in severity since an accident in August while 
pulling the plug on a refrigerator.  

VA examination in February 1994 included a diagnosis of 
chronic low backache.  The veteran reported he injured his 
low back when he fell from a ladder in 1970, and that he was 
seen for this disorder at the VA medical facility in Big 
Spring, Texas, in 1971.  The examiner noted tenderness to the 
lower vertebrae.  No opinion as to etiology was provided.

Private medical records show electromyography in May 1994 
revealed a clinical examination consistent with mild right S1 
radiculopathy, but no evidence of denervation of L5-S1 
innervated muscles.  A June 1994 MRI study included diagnoses 
of early disc degeneration at L4-L5 with small midline disc 
herniation.  

During an August 1994 initial physical therapy evaluation, 
the veteran reported a 23-year history of low back pain 
secondary to an injury in Vietnam, aggravated approximately 5 
to 6 months earlier without specific injury.  The diagnosis 
was lumbar disc syndrome.  No opinion as to etiology was 
provided.

VA medical center correspondence dated in April 1996 reported 
that an extensive search for medical records at the medical 
facility in Big Spring, Texas, had been unsuccessful.  It was 
also noted that prior to 1982 many records had been 
inadvertently destroyed.

At a personal hearing, the veteran testified that in 
approximately 1970 he injured his back when he fell from a 
ladder while repairing a telephone line and that he was 
hospitalized for 1 to 2 weeks.  Transcript, p. 2 
(October 1997).  He stated that he recalled undergoing x-ray 
examination and was in bed for several days, and upon 
discharge was provided medication, a cane and a back support 
and given a light duty assignment.  Tr., p. 3.  He stated he 
was not given a physical examination upon discharge, and that 
approximately one week after he returned home his back began 
to hurt and seemed to be swelling and tightening up.  Tr., p. 
5.  He stated that he went to the VA outpatient clinic on 
"Dwyer Street" and was given medication and was referred to 
the VA facility in Big Spring, Texas, because the "Dwyer 
Street" facility had limited examination equipment.  Tr., 
pp. 6-7.  

The veteran testified that his treatment at the Big Spring 
facility included x-rays and electric shock, and that he 
received therapy and medication for a pinched nerve between 
his disks.  Tr., p. 7.  He stated after that he continued to 
use pain relieving medication, and began to self medicate 
with over-the-counter medication.  Tr., p. 8.  He also stated 
that he received outpatient treatment in approximately 1971 
at the Brooke Army Hospital for his back disorder.  Tr., pp. 
8-9.  He stated that his doctor had related the disorder to 
an earlier injury.  Tr., p. 10.  

The veteran's spouse testified that when he returned from 
service he constantly complained of back pain, and that a 
doctor had related the disorder to a pinched nerve.  Tr., p. 
11.  She stated that he was hospitalized for approximately 2 
weeks at the Big Spring facility, and recalled the veteran 
stated he was receiving a lot of therapy.  Tr., p. 11.  She 
also stated the veteran had constant pain, which had been 
ongoing for years, and for which family members had treated 
the veteran with massage.  Tr., p. 11.

In correspondence dated in December 1997 the Brooke Army 
medical center reported that a search for medical records had 
been unsuccessful.

At a personal hearing before the undersigned Board Member, 
the veteran testified that he injured his back when he fell 
from a ladder while repairing a telephone cable in Vietnam.  
Board Hearing, p. 4 (December 1998).  He stated that he 
recalled undergoing x-ray examination at the Big Spring VA 
facility, and that he had been referred from the "Dryer 
Street" clinic because there was nothing they could do for 
him at that facility because of equipment limitations.  B.H., 
p. 7.  He stated that he was presently receiving treatment 
for his back disorders, and that he had incurred no back 
injuries after service.  B.H., p. 9.  He reported that for 
years after he returned from Vietnam he had difficulty 
sleeping because of back pain, and that he had experienced 
constant back pain since the injury during service.  B.H., p. 
9.  He stated that he had experienced difficulty getting up 
some mornings, and noted that he had worked hauling hay, 
chopping cotton, driving tractors and breaking horses.  B.H., 
p. 10.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).  

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In this case, based upon the evidence of record, the Board 
finds that competent medical evidence has not been submitted 
which demonstrates that the veteran's present back 
disabilities are related to a back injury incurred during 
active service.  The Board notes the veteran's report of a 
back injury during service in Vietnam is credible and is 
supported by his report of back trouble during the February 
1971 separation examination; however, the February 1971 
examiner found a normal clinical evaluation of the spine.  A 
comprehensive review of the medical evidence of record, 
including the veteran's service medical records, is negative 
for evidence of a chronic back disorder during active 
service.  An acute injury is not a disability for VA 
purposes.

While the evidence in this case is not clear as to whether 
the veteran experienced combat as part of his military 
occupational specialty as a lineman, the Board notes that the 
veteran does not claim that the back injury that took place 
when he fell during service was associated with combat 
involvement.  Since there is no contention that the back 
injury resulted from combat experiences, consideration under 
the provisions of 38 U.S.C.A. § 1154(b) is unnecessary.  

Although the veteran claims he received medical treatment for 
a back disorder soon after his discharge from service, the 
records associated with that reported treatment were 
requested but could not be retrieved.  The first indication 
of record of a chronic back disorder was provided by private 
medical report dated in November 1993, over 22 years after 
the veteran was separated from active service.  Those records 
do not tend to link the back problems with service.  The 
Board also notes there is no medical evidence indicating the 
onset of a chronic disease within one year of service to 
warrant a presumption of service connection.  See 38 C.F.R. 
§ 3.309.

Although in August 1994 the veteran reported a 23-year 
history of low back pain secondary to an injury in Vietnam, 
the medical care provider offered no opinion relating this 
history to the present back disabilities.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The only other evidence of a present back disability related 
to an injury during active service are the opinions of the 
veteran and his spouse.  The Board notes that while they are 
competent to testify as to symptoms the veteran experiences, 
they are not competent to provide a medical opinion because 
this requires specialized medical knowledge.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish the requisite nexus.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
the residuals of a back injury.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for the residuals of a back injury, on a basis different from 
that of the RO, the veteran has not been prejudiced by the 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the veteran has been informed of the 
elements required for a well-grounded claim, and that he 
argued for service connection in his original application for 
VA benefits and throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence, other than the 
medical records which have been requested but could not be 
obtained, that would well ground this service connection 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the veteran's service representative argued that the 
records associated with treatment provided by a VA outpatient 
clinic located at "Dryer Street" should be obtained, the 
Board notes that in personal hearing testimony the veteran 
stated that the clinic referred him to another VA facility 
and that there is no evidence that the veteran actually 
received treatment at the "Dwyer Street" or "Dryer Street" 
clinic or that any pertinent records are presently maintained 
at that facility.  The Board notes while VA records may have 
been inadvertently destroyed, the record reflects the RO has 
adequately assisted the veteran in the search for other 
available medical records.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  Therefore, the Board finds additional 
due process development is not warranted.


ORDER

Service connection for the residuals of a back injury is 
denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


